Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant has amended claim 1 and provides remarks on pages 11-15 of the response received 2/28/2022 stating the previously cited references do not disclose the amended limitations of the claims. The examiner agrees that Pratt does not disclose detecting a bias voltage or bias current of the dummy circuit and updating the bias voltage or bias current of the dummy circuit based on feedback…as recited in claim 1. Pratt discloses updating the bias voltage of the power amplifier and providing that updated bias voltage to the power amplifier based on the difference between the input signal, the fed back signal, a target value and more as stated in the previous office action. The previous rejections of the claims are withdrawn in view of the amendment to the claims and the remarks provided.

Allowable Subject Matter
2.	Claims 1, 3, 4, 6-13, 15-17 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references disclose each and every limitation of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tam et al (US 2015/0162882) discloses the predistortion circuit shown in figure 2. Figure 2 shows the amplified signal is input to a scaling circuit 152 which will scale down the signal prior to being input to comparator 158 and bias circuit 160. The bias circuit will provide and updated bias signal to the power amplifier to adjust the input signals predistortion. The updated output of the power amplifier will be fed, again, to the scaling circuit 152.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/22/2022